Order entered February 15, 2013




                                            In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                     No. 05-12-00316-CR

                                CARLOS MEDRANO, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 439th Judicial District Court
                                  Rockwall County, Texas
                              Trial Court Cause No. 2-11-418

                                           ORDER
       We GRANT appellant’s February 11, 2013 motion for leave to file an amended brief.

Appellant’s amended brief received by the Clerk on February 11, 2013 is DEEMED timely filed

on the date of this order.

       We STRIKE appellant’s original brief received on January 2, 2013 and filed on January

4, 2013. Appellant may retrieve the stricken brief and copies within fifteen days of the date of

this order. If appellant does not retrieve the brief and copies, the Clerk may dispose of the

stricken brief and copies in any reasonable manner.


                                                      /s/   LANA MYERS
                                                            JUSTICE